DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to amendment filed on 14 October  2022.  Claim 1 and 13 have been amended.  Claims 1-24 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 October 2022 has been entered.
 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 13-19  are rejected under 35 U.S.C. 103 as being unpatentable over Ahanger  (US Pub., 2009/0007172 A1) in view of  Alon  et al. (US Pub., No., 2017/0109330  A1)
 
With respect to claim 1, Ahanger  teaches a computer-implemented method for personalizing a digital channel (  paragraph [0014], discloses  displaying the ad at a location, for a length of time or having a predetermined type based on the detected one or more actions of the user   [personalized]), comprising: 
 

(a)     providing a digital channel to multiple users, wherein the digital channel comprises a website(paragraph [0015], discloses dynamically displaying an ad into a playback of a video media based on actions of a user at a web site providing the video media);
(b) 5collecting visitor information at each visit of each of the multiple users to the digital channel, wherein the visitor information comprises data about each visit, and wherein each visit comprises multiple content items that are presented via the digital channel(paragraphs [0017]-[0019], discloses collecting data regarding delivery of ads at insertion points .., collecting data , a report may be generated  form the collected data the report identifying  one or more point in time the ads …,   deliver in relation to a length in time of the video media or .., collecting data identifying a profile or behavior or  a user associated  with the ad insertion .., profile or the behavior history  of a user ,…, one or more user action of user ); 

(1)  the visitor information comprises data about each visit(paragraph [0016], discloses detecting one or more action of the user at the web site ,…, detecting a length of the user’s visit at the website greater than or less than a predetermined length of time .., detaching such as the URLs the user visited, and paragraph [0166], discloses detect and tracks action of a user via the media player. Such as player control actions or navigation pattern .., detect, measure and tracks action of a user via a web-site providing the video media or media player …)  , 
(2) the visitor information comprises session data user-item data and outcome data(paragraph [0189], discloses user actions and criteria based on the current playback session and user activity .., and paragraph [0198], disclose user session duration .., user session data at the site , historic average session for stream video at the site , historic average view time of the user for a clip, etc.); and
(3) each visit comprises multiple content items that are presented via the digital channel (Fig. 8B, 810A, discloses  usage report # of  various ad format delivered , 710 usage reports total ad format delivered ..,  810D, discloses number of click ads [multiple content items], paragraph [0066], discloses usage reports delivered via the  ad server platform and paragraph [0325], discloses usage reports ).
(f) personalizing and delivering the digital channel for and to the specific user based on the recommended multiple content item(paragraph [0818], discloses provides incentive for the user to registration  with user’s profile information.., based on registration or membership , this method specific a lesser number  of frequency  of ad placement ).  
Ahanger teaches the above elements including obtaining the behavior history of the identified user having the flowing information , average viewing period,  in popular topics, number of stream, days and hours of streaming and internet protocol address mapping to location (paragraph [0009]), identifying popularity rating of the video media requested for playback (paragraph [0010]), genre rating (paragraph [0017]) and collecting dta identifying behavior of user associated with the ad insertion rules with insertion points at which ads were displayed during playback of widow media (paragraph [0019]).  Ahanger is silent the corrosinding collected behavior history is (4) prior each visit no past knowledge of the multiple users is known; the corrosinding collected behavior history is used to  ( c)  autonomously clustering the multiple users, wherein,  (1)  the clustering segments a 10user population into two or more behavioral groups based on the visitor information   (2)  the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items; and (3) the two or more behavioral groups are not set up manually  (d) based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items, wherein (1) the model 15estimates a score for each interaction and  (2)  the model is updated at a defined interval based on the visits of the multiple users to the digital channel(..  ); and  (e )  determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model.

However, Alon teaches  (4) prior each visit no past knowledge of the multiple users is known(paragraph [0018], discloses generating anonymous profile of the a user, paragraph [0030], discloses statically analyzing the behavior of anonymous user that are navigating  in an internet website and paragraph [0037], discloses generate profile of an anonymous user (i.e., viewer) by various parameter and store it in a profile database ) ;  ( c)  autonomously clustering the multiple users(paragraph [0039], discloses the process of clustering viewers into groups involves analysis of big data and paragraph [0061], discloses analyzing the group clustering data according to industry or organizations association of the user), wherein,  (1)  the clustering segments a 10user population into two or more behavioral groups based on the visitor information  (paragraph [0014], discloses (i) monitoring traffic in a website for predefined training period,  (ii) tracking user that are visiting the monitored website to identifying or parameters relating to user's identity and behavior; (iii) clustering users by generation of groups using analysis of the statistics of the parameters that were identified; (iv) monitoring behavior of each user in the monitored website; (v) analyzing the monitored behavior; (vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage);
  (2)  the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items(paragraph [0038], discloses monitor viewers by various parameters and cluster them into groups, as will be described in detail in FIG. 3, paragraph [0039], discloses clustering viewers into groups involves analysis into groups involves analysis of big data,  paragraph [0061], discloses analyze the user’s grouping clustering data for reducing the scale of the bid data and paragraph [0068], discloses module may assign each user to a group of similar users based on the analyzed behavior pattern).; and 
 (3) the two or more behavioral groups are not set up manually (paragraph [0067], discloses dynamic model [not set up manually]  by continuously analyzing statically users’ profile and behavior in comparison  to the group clustering definition…)  

 (d) based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items(paragraphs [0040], [0050] and [0054]  discloses generating anonymous profile generating model 117.., data on each viewer and assign each viewer to a group and paragraph [0060], discloses the generation of groups may be based on the analyzed behavior using proprietary heuristics that were collected regarding users’ behaviors ..))  , wherein
 (1) the model 15estimates a score for each interaction (paragraph [0074], discloses model applies in real-time statistically analysis of a user activates based on known level using clustering , nearest neighbor or probability algorithm )  and  (2)  the model is updated at a defined interval based on the visits of the multiple users to the digital channel(Fig. 5, 530 discloses assigning the user to a predefined cluster group of similar user by checking correlation of user profile to each group ..  ); and  (e ) determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model(paragraph [0078], discloses providing relevant recommendation).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).

With respect to claim 2, Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method wherein the visitor 45information comprises:  the content item presented during each visit; how the content item was assembled; actions of each user during each visit; and  5profile information of each user (paragraph [0011], discloses ad insertion rule based on profile and paragraph [0093], discloses deliver video media and/or advertisement to a client via media player ..,  delivery of video content and/or ads ).  

          With respect to claim 3, Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method wherein the visitor information (paragraph [0009], discloses the profile may include one or more information [visitor information])   a unique identifier of the content item provided to each user during each visit (paragraph [0135], discloses description of the video and a link or URL to launch the video).
With respect to claim 4, Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method wherein the visitor information comprises:  an outcome of each visit, wherein the outcome comprises an indirect  action by one or more of the multiple users that triggers a gain to a business(paragraph [0064], discloses available new video clips as a result of the user taking a call for action) 

With respect to claim 5 Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method wherein the visitor information comprises: an outcome of each visit, wherein the outcome comprises an indirect action by 20one or more of the multiple users(paragraph [0320], discloses liner regression ).  
With respect to claim 6 Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method further comprising: performing regression analysis that predicts an outcome as a function of the 46segment and contextual data(paragraph [0320], discloses liner regression.., predict the future data ).  
With respect to claim 7 Ahanger  in view of Alon teaches elements of claim 1, furthermore, Ahanger  teaches the computer-implemented method further comprising: using Bayesian interference and an explore-exploit mechanism to determine 5how to personalize the digital channel for the specific user(paragraph [0011], discloses insertion point specified based on the profile or the behavior history of the identified user models..)).  

With respect to claim 13, Ahanger  teaches a computer-implemented method for personalizing a digital channel (paragraph [0014], discloses  displaying the ad at a location, for a length of time or having a predetermined type based on the detected one or more actions of the user   [personalized]), comprising:
(a)  a computer having a memory (Fig. 1A, 122, discloses main memory); 
(b) a processor executing on the computer(Figs 1A-B, main processor and paragraph [0086], discloses the media platform 200 may reside, operate or execute on one or more computing devices 100)) ;
( c) the memory storing a set of instructions, wherein the set of instructions, when executed by the processor cause the processor to perform operation (paragraph [0076], discloses he central processing unit 102 is any logic circuitry that responds to and processes instructions fetched from the main memory  unit ) comparing:
 (1)     providing a digital channel to multiple users, wherein the digital channel comprises a website(paragraph [0015], discloses dynamically displaying an ad into a playback of a video media based on actions of a user at a web site providing the video media);
(2) 5collecting visitor information at each visit of each of the multiple users to the digital channel, wherein the visitor information comprises data about each visit, and wherein each visit comprises multiple content items that are presented via the digital channel(paragraphs [0017]-[0019], discloses collecting data regarding delivery of ads at insertion points .., collecting data , a report may be generated  form the collected data the report identifying  one or more point in time the ads …,   deliver in relation to a length in time of the video media or .., collecting data identifying a profile or behavior or  a user associated  with the ad insertion .., profile or the behavior history  of a user ,…, one or more user action of user ); 

(i)  the visitor information comprises data about each visit(paragraph [0016], discloses detecting one or more action of the user at the web site ,…, detecting a length of the user’s visit at the website greater than or less than a predetermined length of time .., detaching such as the URLs the user visited, and paragraph [0166], discloses detect and tracks action of a user via the media player. Such as player control actions or navigation pattern .., detect, measure and tracks action of a user via a web-site providing the video media or media player …)  , 
(ii) the visitor information comprises session data user-item data and outcome data(paragraph [0189], discloses user actions and criteria based on the current playback session and user activity .., and paragraph [0198], disclose user session duration .., user session data at the site , historic average session for stream video at the site , historic average view time of the user for a clip, etc.); and
(iii) each visit comprises multiple content items that are presented via the digital channel (Fig. 8B, 810A, discloses  usage report # of  various ad format delivered , 710 usage reports total ad format delivered ..,  810D, discloses number of click ads [multiple content items], paragraph [0066], discloses usage reports delivered via the  ad server platform and paragraph [0325], discloses usage reports );
(f) personalizing and delivering the digital channel for and to the specific user based on the recommended multiple content item(paragraph [0818], discloses provides incentive for the user to registration  with user’s profile information.., based on registration or membership , this method specific a lesser number  of frequency  of ad placement ).  

Ahanger teaches the above elements including obtaining the behavior history of the identified user having the flowing information , average viewing period, in popular topics, number of stream, days and hours of streaming and internet protocol address mapping to location (paragraph [0009]), identifying popularity rating of the video media requested for playback (paragraph [0010]), genre rating (paragraph [0017]) and collecting dta identifying behavior of user associated with the ad insertion rules with insertion points at which ads were displayed during playback of widow media (paragraph [0019]).  Ahanger is silent the corrosinding collected behavior history is (iv) prior each visit no past knowledge of the multiple users is known; the corrosinding collected behavior history is used to  ( 3)  autonomously clustering the multiple users, wherein,  (i)  the clustering segments a 10user population into two or more behavioral groups based on the visitor information   (ii)  the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items; and (iii) the two or more behavioral groups are not set up manually  (4) based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items, wherein the model 15estimates a score for each interaction and  the model is updated at a defined interval based on the visits of the multiple users to the digital channel and  (5)  determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model.

However, Alon teaches  (iv) prior each visit no past knowledge of the multiple users is known(paragraph [0018], discloses generating anonymous profile of the a user, paragraph [0030], discloses statically analyzing the behavior of anonymous user that are navigating  in an internet website and paragraph [0037], discloses generate profile of an anonymous user (i.e., viewer) by various parameter and store it in a profile database ) ;  ( 3)  autonomously clustering the multiple users(paragraph [0039], discloses the process of clustering viewers into groups involves analysis of big data and paragraph [0061], discloses analyzing the group clustering data according to industry or organizations association of the user), wherein, (i) the clustering segments a 10user population into two or more behavioral groups based on the visitor information  (paragraph [0014], discloses (i) monitoring traffic in a website for predefined training period,  (ii) tracking user that are visiting the monitored website to identifying or parameters relating to user's identity and behavior; (iii) clustering users by generation of groups using analysis of the statistics of the parameters that were identified; (iv) monitoring behavior of each user in the monitored website; (v) analyzing the monitored behavior; (vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage);
  (ii)  the clustering maximizes mutual information between the multiple users in an assigned behavioral group and one or more of the multiple content items(paragraph [0038], discloses monitor viewers by various parameters and cluster them into groups, as will be described in detail in FIG. 3, paragraph [0039], discloses clustering viewers into groups involves analysis into groups involves analysis of big data,  paragraph [0061], discloses analyze the user’s grouping clustering data for reducing the scale of the bid data and paragraph [0068], discloses module may assign each user to a group of similar users based on the analyzed behavior pattern).; and 
 (iii) the two or more behavioral groups are not set up manually (paragraph [0067], discloses dynamic model [not set up manually]  by continuously analyzing statically users’ profile and behavior in comparison  to the group clustering definition…)  

 (4) based on the clustering, generating a model for an interaction between each of the multiple users and each of the multiple content items(paragraphs [0040], [0050] and [0054]  discloses generating anonymous profile generating model 117.., data on each viewer and assign each viewer to a group and paragraph [0060], discloses the generation of groups may be based on the analyzed behavior using proprietary heuristics that were collected regarding users’ behaviors ..))  , wherein the model 15estimates a score for each interaction (paragraph [0074], discloses model applies in real-time statistically analysis of a user activates based on known level using clustering , nearest neighbor or probability algorithm )  and  the model is updated at a defined interval based on the visits of the multiple users to the digital channel(Fig. 5, 530 discloses assigning the user to a predefined cluster group of similar user by checking correlation of user profile to each group ..  ); and  (5 ) determining, based on the score, which of the multiple content items to recommend to a specific user of the multiple users, wherein the determining jointly maximizes an outcome and a learning speed of the model(paragraph [0078], discloses providing relevant recommendation).   Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).
With respect to claim 14, Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system wherein the visitor 45information comprises:  the content item presented during each visit; how the content item was assembled; actions of each user during each visit; and  5profile information of each user visit(paragraph [0011], discloses ad insertion rule based on profile and paragraph [0093], discloses deliver video media and/or advertisement to a client via media player ..,  delivery of video content and/or ads ).  

          With respect to claim 15, Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system  wherein the visitor information (paragraph [0009], discloses the profile may include one or more information [visitor information])   a unique identifier of the content item provided to each user during each visit (paragraph [0135], discloses description of the video and a link or URL to launch the video).
With respect to claim 16, Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system wherein the visitor information comprises:  an outcome of each visit, wherein the outcome comprises an indirect  action by one or more of the multiple users that triggers a gain to a business(paragraph [0064], discloses available new video clips as a result of the user taking a call for action) 
With respect to claim 17 Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system wherein the visitor information comprises: an outcome of each visit, wherein the outcome comprises an indirect action by 20one or more of the multiple users(paragraph [0320], discloses liner regression ).  
With respect to claim 18 Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system further comprising: performing regression analysis that predicts an outcome as a function of the 46segment and contextual data(paragraph [0320], discloses liner regression.., predict the future data ).  

With respect to claim 19 Ahanger  in view of Alon teaches elements of claim 13, furthermore, Ahanger  teaches the system further comprising: using Bayesian interference and an explore-exploit mechanism to determine 5how to personalize the digital channel for the specific user(paragraph [0011], discloses insertion point specified based on the profile or the behavior history of the identified user models..)).  

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ahanger  (US Pub., 2009/0007172 A1) in view of  Alon  et al. (US Pub., No., 2017/0109330  A1) and further view of  Karty (US Pub., 2008/0306895 A1)

With respect to claim 8 Ahanger  in view of Alon teaches elements of claim 1,  except  wherein the clustering comprises: generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V); decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q and determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome. 
However, Alon teaches generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V) (paragraph [0064], discloses optimized matrix model, which allow real-time interaction on big data .., high density matrix which filter out low relevance recommendation mapping, aggreged cluster data .., based on the visitor timeline to enable real-time retrieval ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with optimized matrix model  of Alon in order to filter out the low relevance recommendation mapping for eliminating duplicating content item record  (see, Alon, paragraph [0064]). Alone teach the above elements but failed to teach decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q and determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome. 
However, Karty teaches decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q(Fig. 4 , paragraph [0047], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector …, and paragraph [0048], discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity ..) ; and  15determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome (paragraph [0041], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector.., paragraphs [0048] discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with optimized matrix model  of Alon  with  a feature that predict a particular person’s affinity for a particular decision  of Karty in order to provide techniques for building multiple predicted modes of individual’s affinity’s for attribute of objection and/or servers  (see, Karty, paragraph abstract)   
With respect to claim 20 Ahanger  in view of Alon teaches elements of claim 13,  except  wherein the clustering comprises: generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V); decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q and determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome. 
However, Alon teaches generating a user-item matrix (A) that sets, for each user (V) of the multiple 10users and each content item (C) of the multiple content items, a value monotonic to an aggregated outcome of all visits for each user (V) (paragraph [0064], discloses optimized matrix model, which allow real-time interaction on big data .., high density matrix which filter out low relevance recommendation mapping, aggreged cluster data .., based on the visitor timeline to enable real-time retrieval ).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with optimized matrix model  of Alon in order to filter out the low relevance recommendation mapping for eliminating duplicating content item record  (see, Alon, paragraph [0064]). Alone teach the above elements but failed to teach decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q and determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome. 
However, Karty teaches decomposing the user-item matrix (A) into a matrix P and a matrix Q, wherein matrix P holds a decomposition of each user V into a set of K principal behaviors described by the matrix Q(Fig. 4 , paragraph [0047], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector …, and paragraph [0048], discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity ..) ; and  15determining a measure wok of how representative a principal behavior k is for each user v; determining a measure Pkc of success of each content item c in each principal behavior k; estimating an outcome for each content item C in each principal behavior K 20based on Wvk and Pkc; and estimating the score based on the outcome (paragraph [0041], discloses the derived models may then be used to predict a particular person’s affinity for a particular decision .., demographic  model Mα 330 may be applied to data vector.., paragraphs [0048] discloses each of the predicted affinities .., for individual i are then compared .. to that individual’s  actual known affinity).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with optimized matrix model  of Alon  with  a feature that predict a particular person’s affinity for a particular decision  of Karty in order to provide techniques for building multiple predicted modes of individual’s affinity’s for attribute of objection and/or servers  (see, Karty, paragraph abstract)   



Claims 9-12  and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ahanger  (US Pub., 2009/0007172 A1) in view of  Alon  et al. (US Pub., No., 2017/0109330  A1) and further view of Milton et al (US Pub., No., 2016/0247175 A1) 

With respect to claim 9 Ahanger  in view of Alon  teaches elements of claim 1, including collecting data identifying a profile or behavior of a user (paragraph [0019]) and the  data acquisition service  collects  and stores  data providing  temporal information on duration and occurrence of user event  and actions for playback of video media and delivered video ads(paragraph [0300]).   Ahanger failed to teach the corrosinding collected data is clustered.  
However, Alone teaches clustering(paragraph [0006], discloses the statistical algorithm is a clustering algorithm for classifying user into groups based in identification or navigation path parameters and paragraph [0014], discloses   (iii) clustering  users by generation of groups using analysis of the statistics of the parameters that were identified; (iv) monitoring behavior of each user in the monitored website; (v) analyzing the monitored behavior; (vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage) and  content scoring and/or group clustering, probability tree or nearest neighbor grouping (step 940) and  optionally content is selected by using the retrieved the rules(paragraph [0075]). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).  Alon  failed to teach the corrosinding clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold.
However, Milton  teaches the computer-implemented method wherein the clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold (paragraph [0076], discloses various impurity measures may be calculated including mis classification rate based on the proportion of vector and each division that are misclassified if each division classifier  .., and paragraph [0111], discloses consumer-behavior records may be labeled according to predetermined psychographic segment , and a neural network may be trained by executing a gradient descent  algorithm). ]). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon  executing a gradient descent  algorithm in order label the customer-behavior record according to predetermine psychographic segment (see  Milton, paragraph [0111]).
With respect to claim 10 Ahanger  in view of Alon and further view Milton teaches elements of claim 9, furthermore, Ahanger teaches the computer-implemented method 10  further comprising: constraining the multiple users such that each of the multiple users can only belong to one of the two or more behavioral groups, wherein the score for each interaction is based on information in an associated behavioral group (paragraph [0009], discloses the method may include obtaining a profile or a behavior history of the identified user  the  profile may include one or more of the following information: name, age group, topics of interest, gender, geographic location, ethnic background, household income, education level, and children in household).
 
 
With respect to claim 11 Ahanger  in view of Alon and further view Milton teaches elements of claim 10,  except the computer-implemented method wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair

However Alon teaches the computer-implemented method wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair (paragraph [0038], discloses monitor viewers by various parameters and cluster them into groups, as will be described in detail in FIG. 3, paragraph [0039], discloses clustering viewers into groups involves analysis into groups involves analysis of big data,  paragraph [0061], discloses analyze the user’s grouping clustering data for reducing the scale of the bid data and paragraph [0068], discloses module may assign each user to a group of similar users based on the analyzed behavior pattern). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035])

With respect to claim 12 Ahanger  in view of Alon and further view Milton teaches elements of claim 10, except  the computer-implemented method 10  wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information.
However, Alon teaches the computer-implemented method 10  wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information (paragraph [0014], discloses  vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage and paragraph [0030] discloses analyzing the behavior of anonymous uses that are navigating in an internet website ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).  
With respect to claim 21 Ahanger  in view of Alon  teaches elements of claim 13, including collecting data identifying a profile or behavior of a user (paragraph [0019]) and the  data acquisition service  collects  and stores  data providing  temporal information on duration and occurrence of user event  and actions for playback of video media and delivered video ads(paragraph [0300]).   Ahanger failed to teach the corrosinding collected data is clustered.  
However, Alone teaches clustering(paragraph [0006], discloses the statistical algorithm is a clustering algorithm for classifying user into groups based in identification or navigation path parameters and paragraph [0014], discloses   (iii) clustering  users by generation of groups using analysis of the statistics of the parameters that were identified; (iv) monitoring behavior of each user in the monitored website; (v) analyzing the monitored behavior; (vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage) and  content scoring and/or group clustering, probability tree or nearest neighbor grouping (step 940) and  optionally content is selected by using the retrieved the rules(paragraph [0075]). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).  Alon  failed to teach the corrosinding clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold.
However, Milton  teaches the computer-implemented method wherein the clustering 47comprises: maximizing the mutual information based on a determination of a set of weighted parameters, wherein: the weights are determined using a Gradient descent method that 5determines local minimum by taking steps proportional to a negative of a gradient; and the maximizing stops when a value of the mutual information does not accrue more than a pre-determined convergence threshold (paragraph [0076], discloses various impurity measures may be calculated including mis classification rate based on the proportion of vector and each division that are misclassified if each division classifier  .., and paragraph [0111], discloses consumer-behavior records may be labeled according to predetermined psychographic segment , and a neural network may be trained by executing a gradient descent  algorithm). ]). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon  executing a gradient descent  algorithm in order label the customer-behavior record according to predetermine psychographic segment (see  Milton, paragraph [0111]).
With respect to claim 22 Ahanger  in view of Alon and further view Milton teaches elements of claim 21, furthermore, Ahanger teaches the computer-implemented method 10  further comprising: constraining the multiple users such that each of the multiple users can only belong to one of the two or more behavioral groups, wherein the score for each interaction is based on information in an associated behavioral group (paragraph [0009], discloses the method may include obtaining a profile or a behavior history of the identified user  the  profile may include one or more of the following information: name, age group, topics of interest, gender, geographic location, ethnic background, household income, education level, and children in household).
 
 
With respect to claim  23 Ahanger  in view of Alon and further view Milton teaches elements of claim 22,  except the computer-implemented method wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair

However Alon teaches the computer-implemented method wherein: the autonomously clustering is performed using a single thread serially for each user-contact item pair (paragraph [0038], discloses monitor viewers by various parameters and cluster them into groups, as will be described in detail in FIG. 3, paragraph [0039], discloses clustering viewers into groups involves analysis into groups involves analysis of big data,  paragraph [0061], discloses analyze the user’s grouping clustering data for reducing the scale of the bid data and paragraph [0068], discloses module may assign each user to a group of similar users based on the analyzed behavior pattern). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035])

With respect to claim 24  Ahanger  in view of Alon and further view Milton teaches elements of claim 22, except  the computer-implemented method 10  wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information.
However, Alon teaches the computer-implemented method 10  wherein: 20the autonomously clustering is performed using multiple threads, wherein the mutual information is maximized by moving all of the multiple users between behavioral groups in parallel to determine which behavioral group maximizes the mutual information (paragraph [0014], discloses  vi) assigning each user to a cluster of similar users based on unanalyzed behavior and group classification; (vii) retrieving rules and the adjusted content from a data storage for a specified classification; and (viii) replacing or adding content in the webpage to be presented for a specified user according to retrieved predefined rules in a specified part of the webpage and paragraph [0030] discloses analyzing the behavior of anonymous uses that are navigating in an internet website ..). Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for collecting usage data from  media delivery platform that provided internet protocol or IPTV platform of Ahanger  with collecting anonyms  user data for clustering based on user behavior technique of Alon in order to improve the response of the websites to traffic of viewers (see, Alon, paragraph [0035]).  



The following prior arts applied in this Office Action: 

Karty (US Pub., 2008/0306895 A1) discloses the invention provides techniques for building multiple predictive models of individuals' affinities for attributes of objects and/or services

Ahanger  (US Pub., 2009/0007172 A1) discloses The solution of the ad delivery platform described herein provides for the marketing and monetizing of media assets via the delivery of advertisement with on-demand video. The ad platform optimizes the delivery of ads by controlling the insertion frequency and format of the ad delivered with video streams. The ad platform provides flexible and configurable ad insertion rules to specify the insertion frequency and format for the composition of ads during playback of on-demand video media.

Alon  et al. (US Pub., No., 2017/0109330  A1) discloses a method and system for providing adjusted content in a webpage are described. The system monitors traffic to a website and tracks users that are visiting the website to identify one or more parameters relating to relating to the user, including parameters associated with an identity of the user, navigation behavior for the user within the website, and usage of content by the user within the website

Milton et al (US Pub., No., 2016/0247175 A1) discloses Provided is a process, including: obtaining geolocations histories of computing devices; assigning different subsets of the location histories to different computing devices in a compute cluster; querying a geographic information system (GIS) with geolocations in the geolocations histories to obtain identifiers of chain retail establishments.



 
Response to Arguments
Due to the amendment to the claims the 35 U.S.C 101 rejections with respect to claims 1-24 have been withdrawn.  
 
Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 14 October 2022   with respect to claim(s) 1-24  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271. The examiner can normally be reached 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SABA DAGNEW/Primary Examiner, Art Unit 3682